Exhibit 10.4

 

2016 PERFORMANCE SHARE UNIT (“PSU”) AWARD AGREEMENT

 

This AGREEMENT (this “Agreement”), effective as of the date indicated on the
Notice of Grant delivered herewith (the “Notice of Grant”), is made and entered
into by and between Dean Foods Company, a Delaware corporation (the “Company”),
and the individual named on the Notice of Grant (“you”).

 

WITNESSETH:

 

WHEREAS, the Board of Directors of the Company has adopted and approved the Dean
Foods Company 2016 Stock Incentive Plan, as amended (the “Plan”), which Plan was
approved as required by the Company’s stockholders and provides for the grant of
Performance Units and other forms of incentive compensation to certain selected
Employees and non-employee Directors of the Company and its Subsidiaries
(Capitalized terms used and not otherwise defined in this Agreement shall have
the meanings set forth in the Plan); and

 

WHEREAS, during your employment, and based upon your position with the Company
and/or its Subsidiaries, you have acquired and will continue to acquire, by
reason of your position, substantial knowledge of the operations and practices
of the business of the Company; and

 

WHEREAS, the Company desires to assure that, to the extent and for the period of
your service and for a reasonable period thereafter, it may maintain the
confidentiality of its trade secrets and proprietary information, and protect
goodwill and other legitimate business interests, each of which could be
compromised if any competitive business were to secure your services; and

 

WHEREAS, the Committee has selected you to participate in the Plan and has
awarded to you the Performance Units, which are referred to in this Agreement as
PSUs, described in this Agreement and in the Notice of Grant.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and as an inducement to you to continue as an
employee of the Company (or its Subsidiaries), you and the Company hereby agree
as follows:

 

1.              Grant of Award.  The Company hereby grants to you and you hereby
accept, subject to the terms and conditions set forth in the Plan and in this
Agreement, the number of PSUs for the Performance Cycle (as defined below) shown
on the Notice of Grant, effective as of the date indicated on the Notice of
Grant (the “Date of Grant”). Each PSU represents the right to receive one or
more shares of the Company’s Stock, subject to the terms and conditions set
forth in the Plan and in this Agreement.  The shares of Stock that are issuable
upon vesting of the PSUs granted to you pursuant to this Agreement are referred
to in this Agreement as the “Shares.”  You must accept this Award in the manner
designated by the Company in the Notice of Grant (e.g. electronic acceptance)
not later than 90 days after the Date of Grant, or electronic notification of
such Grant, whichever occurs later, or this Award will be rendered void and
without effect. Once accepted as provided above, but subject to the provisions
of Sections 2(c), 2(d), 2(e), 2(f), 2(g) and 7 hereof, this Award of PSUs is
irrevocable and is intended to conform in all respects with the Plan.

 

2.              Establishment of Performance Goals and Vesting.

 

(a)  Establishment of Performance Goals.  Not later than during the first 90
days of the applicable year, the Committee shall establish performance goals
(the “Performance Goals”) for each of the three calendar years in the
performance cycle commencing January 1, 2016 and ending December 31, 2018 (the
“Performance Cycle”).  The Performance Goals for calendar year 2016 shall be
based on the achievement of performance objectives related to EBITDA, as defined
for purposes of the Company’s principal bank credit agreement in effect on the
date hereof, established by the Committee.  The Performance Goals for each
subsequent year in the Performance Cycle shall be established by the Committee
using any of the performance criteria permitted to be used for the grant of
Performance Units under the Plan.

 

(b)  Regular Vesting.  Except as otherwise provided  in this Section 2, the PSUs
subject to this award will vest, if at all, to the extent that the Performance
Goals established by the Committee (not later than during the first 90 days of
the applicable year) for each of the three calendar years in the Performance
Cycle shall be satisfied, provided that, subject to the provisions of
Section 2(c), you

 

1

--------------------------------------------------------------------------------


 

have been continuously in the Company’s employment from the date hereof to the
end of the Performance Cycle.

 

(c)  Accelerated Vesting.    Unless otherwise determined by the Committee, or
except as provided in another written agreement between you and your Employer,
if your Service terminates by reason of Death, Disability or Retirement prior to
the distribution date in respect of such PSUs, you shall be entitled to receive
a distribution in respect of your PSUs determined in accordance with this
Section 2(c).  Such distribution shall be equal to the amount determined by
applying the formula specified in Section 3(a) solely with respect to any
already completed calendar year and for the then current year.  In the event
that your employment terminates due to death or Disability, distribution of the
amount determined pursuant to the preceding sentence shall be made in the first
calendar quarter (but not later than March 15) of the calendar year following
your date of termination. In the event that your employment terminates due to
Retirement, distribution of such amount shall be made on March 1 of the calendar
year following your date of termination, except that, if you are a specified
employee (within the meaning of Section 409A of the Code), such distribution
shall made on the later of such March 1 or the day following the six month
anniversary of your separation from service. For purposes of this Agreement,
“Retirement” shall be defined as your retirement from employment or other
service to the Company or any Subsidiary after you reach age sixty-five (65). 
“Disability” shall be defined as your permanent and total disability (within the
meaning of Section 22(e)(3) of the Code).

 

(d)  Change in Control.  In the event that a Change in Control occurs during the
Performance Cycle, all outstanding PSUs shall be canceled in exchange for a
payment equal to the greater of the amount that would have been payable in
respect to such Award (a) had the performance with respect thereto been achieved
at target or (b) based on the actual performance to the date of the Change in
Control (or the closest date to the Change in Control as of which such
performance may reasonably be determined).  Any amounts payable shall be made in
accordance with Section 9 of the Plan.

 

Notwithstanding the provisions of Section 2(d), no cancellation, issuance of
shares, cash settlement or other payment shall occur with respect to any Award
if such Award shall be honored or assumed, or new rights substituted therefor by
a New Employer, upon Committee approval, immediately following the Change in
Control.

 

(e) Forfeiture of Unvested PSUs.  Unless otherwise determined by the Committee,
or except as provided in an agreement between you and your Employer, if your
Service terminates prior to the end of the Performance Cycle for any reason
other than Death, Disability or Retirement, any PSUs you held will be forfeited
and canceled as of the date of such termination of Service without any right for
you to receive any distribution or payment in respect thereof.  For the
avoidance of doubt, this means that your rights with respect to unvested PSUs
shall in all events be immediately forfeited and canceled as of the date of your
voluntary termination of employment other than due to Retirement or the
termination of your Service by each of your Employers with or without Cause. 
For purposes of this Agreement, “Cause” means: (i) your willful failure to
perform substantially your duties; (ii) your willful or serious misconduct that
has caused, or could reasonably be expected to result in, material injury to the
business or reputation of an Employer; (iii) your conviction of, or entering a
plea of guilty or nolo contendere to, a crime constituting a felony; (iv) your
breach of any written covenant or agreement with an Employer, any material
written policy of any Employer or any Employer’s code of conduct or code of
ethics; or (v) your failure to cooperate with an Employer in any internal
investigation or administrative, regulatory or judicial proceeding.  In
addition, your Service shall be deemed to have terminated for Cause if, after
your Service has terminated (for a reason other than Cause), facts and
circumstances are discovered that would have justified a termination for Cause. 
Your PSUs will also be immediately forfeited and canceled in accordance with
Section 7 upon your breach of the provisions set forth in Section 7 and you will
have no further rights to such PSUs or the Shares represented by those forfeited
PSUs.

 

(f) Demotion.  In the event that, during a Performance Cycle, you are demoted to
a position which, under the Company’s generally applicable policies and
procedures, would not ordinarily be eligible to receive a grant of PSUs (or
which would not be eligible for a grant of a comparable amount of PSUs), the
Committee shall have the right, but not the obligation, to forfeit your Award in
connection with such demotion, to reduce the number of units subject to this
Award or to impose additional conditions on the vesting of such Award, in each
case in its sole discretion.

 

(g) Repayment.  Participant agrees and acknowledges that this Agreement is
subject to any policies that the Committee may adopt from time to time with
respect to the repayment to the Company of any benefit received hereunder,
including “clawback” policies.

 

3.               Distribution in Respect of PSUs.

 

(a) Distribution Following Performance Cycle.  Following (but not later than 60
days after) the end of each

 

2

--------------------------------------------------------------------------------


 

year in the Performance Cycle, the Committee shall determine the extent to which
the Performance Goals have been achieved, in accordance Performance Goals
established for such year pursuant to Section 2(a).  The amount of Shares, if
any, distributable in respect of your PSUs outstanding as of the end of the
Performance Cycle shall be equal to the sum of the products determined
separately for each year in the Performance Cycle of (i) one-third of the number
of PSUs subject to this Award and (ii) the percentage of achievement of the
Performance Goals for such year, as certified by the Committee based on the
criteria established pursuant to Section 2(a). The Company will distribute to
you (or to your estate in the event of your Death) an amount in Shares equal to
the sum established pursuant to the preceding sentence, as soon as practicable
after the Committee certifies the achievement of the Performance Goals, but in
no event later than 74 days after the date the Performance Cycle ends.

 

(b)  Compliance With Law.  The Plan, the granting of this PSU, and any
obligations of the Company under the Plan, shall be subject to all applicable
federal, state and foreign country laws, rules and regulations, and to such
approvals by any regulatory or governmental agency as may be required, and to
any rules or regulations of any exchange on which the Stock is listed.

 

4.  Stockholder Rights; Dividend Equivalent Payment.  Except as set forth in the
Plan or this Agreement, neither you nor any person claiming under or through you
shall be, or have any of the rights or privileges of, a stockholder of the
Company in respect of any PSU.  Neither you nor any person claiming under or
through you shall be entitled to receive dividends in respect of any PSU, but
shall receive a dividend equivalent payment from the Company in an amount equal
to the aggregate cash dividends that would have been paid on the Shares
distributed under this Agreement if such Shares had been outstanding between the
Date of Grant and the date of distribution of such Shares (i.e., based on the
record date for determining the stockholders of the Company entitled to receive
cash dividends).  Any such dividend equivalents shall be payable in cash on the
date of distribution of the Shares distributed under this Agreement or subject
to forfeiture at the same time and to the same extent, and subject to the same
terms and conditions, as apply to the underlying PSUs in respect of which such
dividend equivalents are credited hereunder.

 

5.  Tax Withholding.  The Employer shall have the right to deduct from all
amounts paid to you in cash (whether under the Plan or otherwise) any amount
required by law to be withheld in respect of Awards under the Plan as may be
necessary in the opinion of the Employer to satisfy any applicable tax
withholding requirements under the laws of any country, state, province, city or
other jurisdiction, including but not limited to income taxes, capital gains
taxes, transfer taxes, and social security contributions that are required by
law to be withheld.  In the case of payments of Awards in the form of Stock, at
the Committee’s discretion, you will be required to either pay to the Employer
the amount of any taxes required to be withheld with respect to such Stock or,
in lieu thereof, the Employer shall have the right to retain (or you may be
offered the opportunity to elect to tender) the number of shares of Stock whose
Fair Market Value equals such amount required to be withheld.

 

6.              Transfer of PSUs.  Except to the extent that an amount shall be
distributable or payable to your estate or beneficiary under Section 2(c) or
3(a) upon your Death, the PSUs granted herein are not transferable.

 

7.              Covenants Not to Disclose, Compete or Solicit.

 

(a)  You acknowledge that: (i) the Company is engaged in a continuous program of
research, development and production respecting its business throughout the
United States (the foregoing, together with any other businesses in which the
Company engages from the date hereof to the date of the termination of your
employment with the Company and its Subsidiaries as the “Company Business”);
(ii) your work for and position with the Company and/or one of its Subsidiaries
has allowed you, and will continue to allow you, access to trade secrets of, and
Confidential Information (as defined below) concerning the Company Business;
(iii) the Company Business is national and international in scope; (iv) the
Company would not have agreed to grant you this Award but for the agreements and
covenants contained in this Agreement; and (v) the agreements and covenants
contained in this Agreement are necessary and essential to protect the business,
goodwill, and customer relationships that Company and its Subsidiaries have
expended significant resources to develop.  The Company agrees and acknowledges
that, on or following the date hereof, it will provide you with one or more of
the following: (a) authorization to access Confidential Information through a
new computer password or by other means; (b) authorization to represent the
Company in communications with customers and other third parties to promote the
goodwill of the business in accordance with generally applicable Company
policies; and (c) access to participate in certain restricted access meetings,
conferences or training relating to your position with the Company.  You
understand and agree that if Confidential Information were used in competition
against the Company, the Company would experience serious harm and the
competitor would have a unique advantage against the Company.

 

(b)  For purposes of this Agreement, “Confidential Information” shall mean all
business records, trade secrets, know-how, customer lists or compilations, terms
of

 

3

--------------------------------------------------------------------------------


 

customer agreements, sources of supply, pricing or cost information, financial
information or personnel data and other confidential or proprietary information
used and/or obtained by you in the course of your employment with the Company or
any Subsidiary; provided, that the term “Confidential Information” will not
include information which (i) is or becomes publicly available other than as a
result of a disclosure by you which is prohibited by this agreement or by any
other legal, contractual or fiduciary obligation that you may owe to the Company
or any Subsidiary, or (ii) is widely known within one or more of the industries
in which the Company or any Subsidiary operates, or you can demonstrate was
otherwise known to you prior to becoming an employee of the Company or any
Subsidiary, or (iii) is or becomes available to you on a non-confidential basis
from a source (other than the Company or any Subsidiary, including any employee
thereof) that is not prohibited from disclosing such information to you by a
legal, contractual or fiduciary obligation to the Company or any Subsidiary. 
You agree to keep Confidential Information confidential and not to engage in
unauthorized use or disclosure of Confidential Information.  You further agree
that upon termination of your employment (or earlier if so requested) you will
preserve and return to the Company any and all records in your possession or
control, tangible and intangible, containing any Confidential Information. You
further agree not to keep or retain any copies of such records without written
authorization from a duly authorized officer of the Company covering the
specific item retained.

 

(c)  Ancillary to the foregoing and this Award, you hereby agree that, during
the term of your employment with the Company or any Subsidiary and for a period
of two years thereafter (the “Restricted Period”), you will not, directly or
indirectly, individually or on behalf of any person or entity other than the
Company or any of its Subsidiaries:

 

(i)  provide Competing Services (as defined below) to any company or business
(other than the Company or any Subsidiary) engaged primarily in the manufacture,
distribution, sale or marketing of any of the Relevant Products (as defined
below) in the Relevant Market Area (as defined below);

 

(ii)  approach, consult, solicit business from, or contact or otherwise
communicate, directly or indirectly, in any way with any Customer (as defined
below) in an attempt to (1) divert business from, or interfere with any business
relationship of the Company or any of its Subsidiaries, or (2) convince any
Customer to change or alter any of such Customer’s existing or prospective
contractual terms and conditions with the Company or any Subsidiary; or

 

(iii)  solicit, induce, recruit or encourage, either directly or indirectly, any
employee of the Company or any Subsidiary to leave his or her employment with
the Company or any Subsidiary or employ or offer to employ any employee of the
Company or any Subsidiary.  For the purposes of this section, an employee of the
Company or any Subsidiary shall be deemed to be an employee of the Company or
any Subsidiary while employed by the Company and for a period of sixty (60) days
thereafter.

 

(d)  For purposes of this Agreement, the following terms shall have the meanings
indicated:

 

(i)  to provide “Competing Services” means to  provide, manage, supervise, or
consult about (whether as an employee, owner, partner, stockholder, investor,
joint venturer, lender, director, manager, officer, employee, consultant,
independent contractor, representative or agent, or otherwise) any services that
are similar in purpose or function to services you provided to the Company in
the two year period preceding the termination of your employment, that might
involve the use or disclosure of Confidential Information, or that would involve
business opportunities related to Relevant Products.

 

(ii)  “Customer” means any and all persons or entities who purchased any
Relevant Product from the Company or any Subsidiary during the term of your
employment with the Company or any Subsidiary and as to whom, within the course
of the last two (2) years of your employment with the Company or any Subsidiary,
(a) you or someone under your supervision had contact and/or (b) you received or
had access to Confidential Information.

 

(iii)  “Relevant Product(s)” means (i) milk or milk-based beverages,
(ii) creams, (iii) dairy or other non-dairy coffee creamers or other coffee
whiteners, (iv) ice cream or ice cream novelties, (v) ice cream mix,
(vi) cultured dairy products, (vii) organic dairy products (including milk,
cream and cultured dairy products) or organic juice, and/or (viii) any other
product not listed above that was developed or sold by the Company or a
Subsidiary within the course of the last two (2) years of your employment with
the Company or any Subsidiary.

 

(iv)  “Relevant Market Area” means the counties (or county equivalents) in the
United States where the Company does business that you assist in providing
services to and/or receive Confidential Information about in the two year period
preceding the termination of your employment so long as the Company continues to
do business in that geographic market area during the Restricted Period.

 

(e)  Notwithstanding the foregoing, (1) the restrictions of subsection
7(c) above shall not prohibit your

 

4

--------------------------------------------------------------------------------


 

employment with a non-competing, independently operated subsidiary, division, or
unit of a diversified company (even if other separately operated portions of the
diversified company are involved in Relevant Products) if in advance of your
providing any services, you and the diversified company that is going to employ
you both provide the Company with written assurances that are satisfactory to
the Company establishing that (a) the entity, subsidiary, division, or unit of
the diversified business that you are going to be employed in is not involved in
Relevant Products or preparing to become involved in Relevant Products, and
(b) your position will not involve Competing Services of any kind, and (2) you
are not prohibited from owning, either of record or beneficially, not more than
five percent (5%) of the shares or other equity of any publicly traded company. 
Your obligation under this Section 7 shall survive the vesting or forfeiture of
your PSUs and/or payment in satisfaction of your rights under this Agreement.

 

(f)  Any breach of any provision of this Section 7 will result in immediate and
complete forfeiture of your unvested PSUs  and you will have no further rights
to such unvested PSUs or the Shares represented by those forfeited PSUs. In
addition, you hereby agree that if you violate any provision of this Section 7,
the Company will be entitled to injunctive relief, specific performance, or such
other legal and equitable relief as is needed to prevent or enjoin any violation
of the provisions of this Agreement in addition to and not to the exclusion of
any other remedy that may be allowed by law for damages experienced prior to the
issuance of injunctive relief.  You also agree that, if you are found to have
breached any of the time-limited covenants in this Section 7, the time period
during which you are subject to such covenant shall be extended by one day for
each day you are found to have violated such restriction, up to a maximum of two
years.

 

(g)  You acknowledge that you have given careful consideration to the restraints
imposed by this Agreement, and you fully agree that they are necessary for the
reasonable and proper protection of the business of the Company and its
Subsidiaries.  The restrictions set forth herein shall be construed as a series
of separate and severable covenants.  You agree that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period, and geographical area.  Except as expressly set forth herein, the
restraints imposed by this Agreement shall continue during their full time
periods and throughout the geographical area set forth in this Agreement.

 

(h)  You stipulate and agree that one of the purposes of this Agreement is to
fully resolve and bring finality to any concerns over the enforceability of the
restrictive covenants set forth in this Section 7 (the “Restrictive
Covenants”).  You also stipulate and agree that (a) the enforceability of the
Restrictive Covenants and (b) the Company’s agreement herein to provide you with
this Award are mutually dependent clauses and obligations without which this
Agreement would not be made by the parties.  Accordingly, you agree not to sue
or otherwise pursue a legal claim to set aside or avoid enforcement of the
Restrictive Covenants.  And, in the event that you or any other party pursues a
legal challenge to the enforceability of any material provision of the
restrictions in Section 7 of this Agreement and a material provision is found
unenforceable by a court of law or other legally binding authority such that you
are no longer bound by a material provision of Section 7, then (1) your unvested
PSUs and undistributed Shares shall be forfeited and (2) you hereby agree that
you will (A) return to the Company any Shares that were previously issued to you
or, if you no longer own the Shares, an amount in cash equal to the fair market
value of any such Shares on the date they were issued to you, and (B) pay to the
Company an amount of cash equal to the amount paid to you pursuant to Section 4
(less any taxes paid by you).  The foregoing is not intended as a liquidated
damage remedy but is instead a return-of-gains and contractual rescission remedy
due to the mutual dependent nature of the subject provisions in the Agreement.

 

(i)  If any of the Restrictive Covenants are deemed unenforceable as written,
you and the Company expressly authorize the court to revise, delete, or add to
the restrictions contained in this Section 7 to the extent necessary to enforce
the intent of the parties and to provide the goodwill, Confidential Information,
and other business interests of the Company and its Subsidiaries with effective
protection.  And, in the event that such reformation of the restriction is
acceptable to the Company, then the forfeiture and rescission (return of gain)
remedies provided for in subsection 7(h) above shall not apply.

 

(j)  The provisions of this Section 7 are not intended to override, supersede,
reduce, modify or affect in any manner any other non-competition or
non-solicitation agreement between you and the Company or any Subsidiary, and
instead are intended to supplement any such agreements.

 

8.  Plan Incorporated.  You accept the PSUs hereby granted subject to all the
provisions of the Plan, which, except as expressly contradicted by the terms
hereof, are incorporated into this Agreement, including the provisions that
authorize the Committee to administer and interpret the Plan and which provide
that the Committee’s decisions, determinations and interpretations with respect
to the Plan are final and conclusive on all persons affected thereby.

 

9.  Assignment of Intellectual Property Rights.  In consideration of the
granting of this Award, you hereby agree that all right, title and interest to
any and all products,

 

5

--------------------------------------------------------------------------------


 

improvements or processes (“Intellectual Property”) whatsoever, discovered,
invented or conceived during the course of employment with the Company or any of
its Subsidiaries, relating to the subject matter of the business of the Company
or any of its Subsidiaries or which may be directly or indirectly utilized in
connection therewith, are vested in the Company, and you hereby forever waive
any and all interest you have in such Intellectual Property and agree to assign
such Intellectual Property to the Company.  In addition, all writings produced
in the course of work or employment for the Company or any Subsidiary are works
produced for hire and the property of the Company and its Subsidiaries,
including any copyrights for those writings.

 

10.  Miscellaneous.

 

(a)  No Guaranteed Employment.  Nothing contained in this Agreement shall affect
the right of the Company to terminate your employment at any time, with or
without Cause, or shall be deemed to create any rights to employment on your
part. The rights and obligations arising under this Agreement are not intended
to and do not affect the employment relationship that otherwise exists between
the Company and you, whether such employment relationship is at will or defined
by an employment contract.  Moreover, this Agreement is not intended to and does
not amend any existing employment contract between the Company and you.  To the
extent there is a conflict between this Agreement and such an employment
contract, the employment contract shall govern and take priority.

 

(b)  Notices.  Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company at its principal executive offices,
and any notice to be given to you shall be addressed to you at the address
contained in the Company’s records, or at such other address for a party as such
party may hereafter designate in writing to the other.  Any such notice shall be
deemed to have been duly given if mailed, postage prepaid, addressed as
aforesaid.

 

(c)  Binding Agreement.  Subject to the limitations in this Agreement on the
transferability by you of the Award granted herein, this Agreement shall be
binding upon and inure to the benefit of the representatives, executors,
successors or beneficiaries of the parties hereto.  This Agreement may only be
amended by a written document signed by you and the Company, provided, however,
that if the amendment is not adverse to your interests, this Agreement may be
amended by a written document executed solely by the Company.

 

(d)  Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware and the United
States, as applicable, without reference to the conflict of laws provisions
thereof.

 

(e)  Severability.  Except as otherwise expressly provided for herein in
Section 7 above, if any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties shall be
relieved of all obligations arising under such provision, but only to the extent
that it is illegal, unenforceable or void, it being the intent and agreement of
the parties that this Agreement shall be deemed amended by modifying such
provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefor
another provision that is legal and enforceable and achieves the same
objectives.

 

(f)  Interpretation.  All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

 

(g)  Entire Agreement.  Except as otherwise provided for in Section 7 above,
this Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.

 

6

--------------------------------------------------------------------------------


 

(h)  No Waiver.  No failure by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.

 

(i)  Counterparts.  This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

 

(j)  Relief.  In addition to all other rights or remedies available at law or in
equity, the Company shall be entitled to injunctive and other equitable relief
to prevent or enjoin any violation of the provisions of this Agreement.

 

END OF AGREEMENT

 

7

--------------------------------------------------------------------------------